       Case 2:15-cr-00098-JAD-CWH Document 118 Filed 03/04/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:15-cr-00098-JAD-CWH
 4
                   Plaintiff,                         ORDER
 5
            v.                                               ECF No. 117
 6
     DALLAS HEDGE,
 7
                   Defendant.
 8
 9
10          Based on the parties' stipulation and good cause appearing, IT IS ORDERED

11   that the revocation hearing currently scheduled for March 8, 2021 at 11:00 a.m., be

12   vacated and continued to May 24, 2021, at 10:00 a.m.

13          DATED this 4th day of March, 2021.

14
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
